Citation Nr: 1041950	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1968 to April 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating decision by 
the Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted service 
connection for diabetes mellitus, rated 20 percent, effective 
June 27, 2007.  

An August 2006 Joss Medical Group private treatment record 
includes a diagnosis of diabetic nephropathy.  Such 
diagnosis raises an issue of entitlement to a separate 
compensable rating for nephropathy as a complication of 
diabetes mellitus.  Since such issue has not been 
developed for appellate review, the Board does not have 
jurisdiction in that matter; it is referred to the Agency 
of Original Jurisdiction for appropriate action.  


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes 
mellitus shown to have required regulation of activities in 
addition to a restricted diet and insulin.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection, and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A February 2009 statement of the case (SOC) provided 
notice on the "downstream" issue of an increased initial 
rating.  He has not alleged that notice was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The Veteran 
has not been afforded a VA examination in connection with this 
claim.   However, the Board finds that an examination is not 
necessary.  Entitlement to an increased rating in this case rests 
on whether or not the Veteran's diabetes requires restriction of 
activities (i.e., whether his providers have ordered/advised that 
he restrict activities to maintain control of diabetes).  The 
determination in the matter is based on the Veteran's treatment 
regiment prescribed by his providers, and such information is 
gleamed from his treatment records (which are associated with the 
claims file).  Notably, notation on examination regarding whether 
the Veteran's activities must be regulated would be based on a 
review of his record (and consideration of the treatment records 
that form the basis for the determination herein).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

B.	Factual Background

Joss Medical Group private treatment records show that in August 
2004, the Veteran received a diagnosis of diabetes mellitus type 
II, new onset.  A June 2006 record notes he was non-compliant 
with his treatment regimen for diabetes.  

CareMore Medical Group private treatment records include a July 
2006 report noting the Veteran's diabetes was not well-
controlled.  An October 2006 report notes the diabetes was out of 
control.  

Riverside Medical Center private treatment records include a 
December 2006 report noting uncontrolled diabetes, and that 
insulin was prescribed to control the Veteran's blood sugar 
levels.  

Lakewood Regional Medical Center treatment records include a 
December 2006 report noting the Veteran was on a low calorie 
diet.  

VA treatment records show that the Veteran's treatment for 
diabetes includes Metformin and insulin.  A May 2007 record notes 
he was on a high potassium diet.  

In a November 2007 letter, Dr. V. T. reports that the Veteran's 
type II diabetes mellitus is treated with insulin (and other 
medication), and that he should be on a diabetic diet, and was 
encouraged to engage in physical activity.  

In his March 2008 notice of disagreement (NOD), the Veteran 
indicates that he has daily insulin injections and blood sugar 
monitoring, and has a restricted diet.  He reports that his 
physical activity is restricted due to age and physical 
limitations.  

In a June 2008 letter, Dr. V. T. indicates that the Veteran is 
treated for diabetes with insulin (and other medication) and a 
diabetic diet; he was encouraged to engage in physical activity.  

In his March 2009 VA Form 9, the Veteran reported that his 
physical activity was limited except for walking.  

C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Diabetes mellitus is rated under Code 7913, which provides for a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating is warranted when the diabetes 
requires insulin and a restricted diet, or an oral hypoglycemic 
agent and a restricted diet; a 40 percent rating is warranted 
when insulin, a restricted diet, and regulation of activities are 
required; a 60 percent rating is warranted when insulin, a 
restricted diet and regulation of activities are required, along 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care-
provider plus either progressive loss of weight and strength or 
complications that would be compensable if separately rated.  
38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that 
compensable complications of diabetes are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under Code 7913.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim disagreeing with the initial rating assigned with a 
grant of service connection, as here, separate ratings may be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 1119 (1999).  

What distinguishes the schedular criteria for the current, 20 
percent, rating for diabetes from those for the next higher, 40 
percent, rating is that in addition to requiring diet and insulin 
for control, the diabetes also must require regulation of 
activities (defined as the "avoidance of strenuous occupational 
and recreational activities").   38 C.F.R. § 4.119, Code 7913 
(defining term within criteria for a 100 percent rating).  [The 
Board notes that the criteria for the progressively increasing 
ratings for diabetes are stated in the conjunctive rather than 
the disjunctive, i.e., each level of increase in the rating 
requires additional criteria which must be met to warrant the 
increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 
360, 363-64 (2007).]  

The record does not show that at any time during the appeal 
period the Veteran's diabetes has required regulation (avoidance) 
of activities; indeed, he has been encouraged to exercise.  See 
November 2007 and June 2008 letters by Dr. V. T.  The Veteran 
alleges that his activities are restricted (but has indicated 
that his age and physical limitations cause the restrictions).  
Notably, neither age nor physical limitations (due to disability 
other than diabetes) may be considered whether he has regulation 
of activities due to diabetes.  Significantly, his treatment 
records do not show that any provider has recommended/prescribed 
avoidance of activities for control of diabetes.  In fact, he has 
been encouraged to exercise.  Accordingly, the evidence does not 
show that at any time during the appeal period manifestations of 
the Veteran's diabetes mellitus satisfied, or approximated, the 
criteria for the next higher, 40 percent, rating.  See 38 C.F.R. 
§ 4.7.  Consequently, such rating is not warranted.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to diabetes mellitus that are not encompassed by 
the 20 percent rating assigned.  Therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
notes that the Veteran's claim for a total rating based on 
individual unemployability (TDIU) was separately denied in 
December 2008, and that he did not file a notice of disagreement 
with that determination.  Consequently, the December 2008 rating 
decision is final, and the matter of entitlement to a TDIU rating 
is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).   The preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt rule does 
not apply; the claim must be denied.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


